Citation Nr: 1428861	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and awarded a 30 percent disability rating, effective May 8, 2008, and denied entitlement to a TDIU.  

An April 2010 rating decision increased the disability rating for PTSD, from 30 percent to 50 percent, effective January 19, 2010.  An April 2011 rating decision increased the disability rating for PTSD, from 50 percent to 70 percent, effective May 8, 2008.  However, as these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2012, VA was notified that the Veteran died on September [redacted], 2012.  The claim was previously before the Board at that time and in a December 2012 decision, it was dismissed for lack of jurisdiction.  In October 2012, the Veteran's spouse, hereinafter appellant, petitioned to continue the appeal via substitution.  In promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  In this case, the appellant was granted substitution to continue the Veteran's appeal on May 2013.  The Board will continue jurisdiction over this claim accordingly.

In November 2013, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

2.  The Veteran's service-connected PTSD and tinnitus combined to a 70 percent rating as of May 8, 2008.  

3.  The Veteran had work experience as a welder, machinist, and salesperson; he completed an 8th grade education and had welding and machinist work skills.

4.  The weight of the competent and probative evidence indicates that the Veteran as likely as not was prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As the Board's decision to grant a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the May 2008 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.  The Board finds the March 2009 and March 2010 private examinations and the December 2009 and June 2011 VA examinations to be adequate as the examinations considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability. 

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining the Veteran's Social Security Administration (SSA) records as well as his January 19, 2010 private examination.  In response, the RO/AMC attempted to obtain the Veteran's SSA records, but received January 2014 correspondence from SSA indicating that the Veteran's SSA records had been destroyed.  The RO/AMC also sent the appellant correspondence dated in December 2013 requesting that she provide the pertinent information and fill out the authorization forms for the private physician who examined the Veteran on January 19, 2010.  However, she did not respond to this request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The appellant contends that the Veteran is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 70 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).  

At a March 2009 private examination, the appellant reported that she had married the Veteran in December 1966 and that they had an excellent marital relationship.  Good relationships with both children were also described.  Examination revealed that the Veteran was easily engaged in the evaluation, extremely soft-spoken, highly pleasant, and cooperative.  He was oriented to all spheres.  His impulse control appeared to fall below normal limits, as evidenced by him having "chewed out" his customers when he had maintained his business.  His speech was extremely soft and slow, but it was quite normal in manner and content.  His form of thought and thought content were normal, and he denied any perceptual abnormalities.  He reported that his mood was "normal," although the appellant explained that the Veteran was "probably tired right now, and congested."  Affect was blunted but stable and appropriate for the discussion at all times.  Attention capacities appeared to be within normal limits, but concentration fell below normal limits.  Immediate memory and memory for recent past events fell below normal limits, but memory for recent events was within normal limits.  Remote memory was intact.  Intelligence and fund of information was found to be average, but judgment and insight fell below normal limits.  

The examiner diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified.  She assigned a GAF score of 47 based on the Veteran's difficulties in multiple areas, including social functioning, judgment-related issues, thinking difficulties, and mood.  Specifically, the examiner found that the Veteran had described a marked pattern of social isolation after separation from service, and his history of problems with employment functioning was consistent with interference from his anger and irritability with his customers.  The examiner also indicated that the Veteran's judgment-related issues included his history of irritability and angry verbal outbursts.  The Veteran had cognitive troubles in the form of difficulties with concentration, immediate memory, and memory for events in the recent past.  His mood-related difficulties included symptoms of a major depressive episode.  The examiner found that the Veteran had a number of assets, including his relationship with his wife, who appeared to comprise his primary support system.  He appeared to be well-motivated for treatment.  The examiner noted social and a history of occupational functional impairment.  She found that significant cognitive difficulties in the form of problems with concentration, immediate memory, and memory for events in the recent past were also apparent.  The examiner further indicated that the Veteran's difficulties with impulse control, as evidenced by his irritability and anger outbursts, were quite evident and likely to substantially impact his employment negatively.      

VA medical records dated from August 2009 to January 2011 show that the Veteran received intermittent treatment for PTSD.  He suffered from such symptoms as feelings of depression, poor sleep, nightmares, flashbacks, hypervigilance, increased startle, anger and irritability out of proportion to the cause, avoidance of crowds, anxiety, and audio and visual hallucinations at night of sounds of vehicles and people from his past.  Throughout this period, he was assigned GAF scores of 60 and 65.  

On VA examination in December 2009, the Veteran complained of experiencing severe depressed moods.  He reported a great relationship with his family, including his wife, two children, and five grandsons.  He stated that he had quite a few friends, but that there were times when he would avoid them because his symptoms were bothersome.  He indicated that he was an active member of his church.  He maintained that he used to enjoy fishing, hunting, and wood working, but he no longer did so.  Examination revealed that the Veteran was clean and cooperative with unremarkable psychomotor activity or speech.  He was oriented in all spheres.  His affect was constricted, and his mood was depressed.  Thought process and content were unremarkable.  He had attention disturbance, as he was easily distracted.  He understood the outcome of behavior and partially understood that he had a problem.  There was no evidence of delusions, inappropriate behavior, hallucinations, panic attacks, obsessive or ritualistic behavior, homicidal thoughts, or episodes of violence.  The Veteran had poor sleep with a total of 3 to 4 hours a night, and it was worsened when he had nightmares.  He also reported having suicidal thoughts but with no intent or plan.  He had good impulse control.  Remote and immediate memory were normal, but he had mildly impaired recent memory.  The Veteran indicated that he did not like crowds and felt uncomfortable with strangers.  He also stated that he had some problems with attention and concentration.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 61.  He noted that the Veteran used to work in sales but that he had retired in 2003.  Regarding functional status and quality of life, the Veteran reported that he was not able to tolerate stress and would have to leave some jobs when he would become agitated with customers or overwhelmed.  He also indicated that he would sometimes isolate away from family and would occasionally become irritable with family members.  However, he had an overall good relationship with his family.  He maintained that he had many friends but that he would occasionally become avoidant of them with his symptoms.  He stated that he did not like to be around strangers.  The examiner found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  He also determined that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Instead, the examiner found that there was reduced reliability and productivity due to PTSD symptoms.  Specifically, he cited the Veteran's complaints of frequent thoughts of Vietnam, being on guard and disliking being exposed in areas or around strangers, being easily agitated and walking away to avoid conflict, frequent nightmares 2 to 3 times a week that further impair his sleep, avoidance of discussing symptoms and going to funerals, not tolerating stress well, problems with attention and concentration, and struggling with depressed moods.  The examiner also cited the Veteran's report that he had to quit working as a machinist due to stress and that he quit his sales job of 10 to 15 years due to stress.  He stated that he would get stressed out and "irritable and would snap at others."           

At a March 2010 private examination, the Veteran continued to experience insomnia (although with some improvement); intrusive thoughts and flashbacks regarding military service; recurrent nightmares (although less frequent as before); cognitive and physiological responses to trauma cues in reaction to the smell of dead fish, smells of diesel fuel, and the sight of individuals of Asian descent; avoidance symptoms; difficulties with irritability and anger outbursts; anxiety; concentration problems; hypervigilance; exaggerated startle responses; and intensification of depressive symptoms.  Examination revealed  that the Veteran was easily engaged in the evaluation, extremely soft-spoken, highly pleasant, and cooperative.  He was oriented to all spheres.  His impulse control problems had been addressed, in part, by his tendency to avoid anger-inducing circumstances.  His speech was extremely soft and slow, but it was quite normal in manner and content.  His form of thought and thought content were normal, and he denied any perceptual abnormalities, suicidality, and homicidality.  He reported that his mood was "more normal than usual right now."  Affect was blunted but stable and appropriate for the discussion at all times.  Attention capacities and concentration abilities appeared to be within normal limits.  Immediate memory and memory for recent past events fell below normal limits, but memory for recent events was within normal limits.  Remote memory was intact.  Intelligence and fund of information was found to be average, but judgment and insight fell below normal limits.   

The examiner diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified.  She assigned a GAF score of 47 based on the Veteran's difficulties in multiple areas, including social functioning, judgment-related issues, thinking difficulties, and mood.  Specifically, the examiner found that the Veteran had described a marked pattern of social isolation after separation from service, and his history of problems with employment functioning was consistent with interference from his anger and irritability with his customers.  The examiner also indicated that the Veteran's judgment-related issues included his history of irritability and angry verbal outbursts.  The Veteran had cognitive troubles in the form of difficulties with concentration, immediate memory, and memory for events in the recent past.  His mood-related difficulties included symptoms of a major depressive episode.  

On VA examination in June 2011, the Veteran indicated that he had good relationships with family and fair relationships with some friends.  He reported no leisure pursuits, history of suicide attempts, or history of violence/assaultiveness.  He stated that his symptoms had actually improved since his last examination due to the medication he was taking.  Examination revealed that the Veteran was appropriately dressed and cooperative with unremarkable speech and lethargic psychomotor activity.  He was oriented in all spheres.  His affect was normal, and his mood was depressed.  His attention was intact, and his thought process and content were unremarkable.  He understood the outcome of behavior and understood that he had a problem.  There was no evidence of delusions, inappropriate behavior, hallucinations, obsessive or ritualistic behavior, suicidal or homicidal thoughts, or episodes of violence.  The Veteran had difficulty sleeping on most nights, which impacted his quality of life and the ability to focus during the day.  He also reported having weekly moderate panic attacks that caused him to have difficulty with sleeping.  He had fair impulse control.  Remote and recent memory were normal, but he had mildly impaired immediate memory.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  He found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  He also determined that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Instead, the examiner found that there was reduced reliability and productivity due to PTSD symptoms.  He explained that the Veteran was less likely than not unemployable due to mental disability.  He noted that the Veteran had anxious thoughts, paranoia, racing thoughts, flashbacks, reduced productivity at work, absenteeism, reduced concentration, depressed and anxious mood, and decreased joy and enjoyment in life.      

Having carefully considered the Veteran's and appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as no more than 70 percent disabling.  The Board acknowledges that on one occasion, the Veteran was assigned a GAF score of 60, which is indicative of moderate symptoms or moderate impairment in social or occupational functioning.  Additionally, on several occasions, the Veteran was assigned GAF scores of 61 and 65, which are indicative of only mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence shows that the Veteran's disability most closely approximated a 70 percent disability rating since May 8, 2008.  

As outlined above, since May 8, 2008, the evidence shows that the Veteran's PTSD had resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  The Board acknowledges that the Veteran did not exhibit all the symptoms for a 70 percent rating.  Nonetheless, the Board finds that the symptomatology since May 8, 2008 more nearly approximates the criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436.  

However, the evidence does not show that the Veteran's PTSD was productive of total occupational and social impairment.  Total occupational and social impairment had not been shown in that the Veteran maintained a good long term relationship with his wife and children and grandsons and had some friends.  The Board acknowledges that the Veteran had reported that he stopped working due to stress and being irritable and snapping at customers.  However, while VA and private examiners have determined that the Veteran's PTSD would impact his occupational functioning, they have consistently not found that the Veteran had total occupational impairment or that he had been unemployable due to his mental disability.  Moreover, while the Veteran was noted to have audio and visual hallucinations at night in his VA treatment records, these hallucinations were not found to be persistent, as they were only noted on a couple occasions in the evidence of record.  Additionally, even if the Veteran's hallucinations had been determined to be persistent, this symptom by itself would not be sufficient to demonstrate total occupational and social impairment.  Instead, the evidence consistently shows that the Veteran's symptoms had not been manifested by gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran was consistently found to have no evidence of impairment of thought or communication due to his PTSD.  His speech was also consistently logical and coherent.  Additionally, while the Veteran had suicidal ideation at one point, he did not have any intent or plans.  The Veteran was consistently neat, clean, and appropriately dressed.  The evidence also shows that the Veteran was always oriented in all spheres.  Furthermore, while the Veteran reported and showed some mild memory loss, the evidence of record does not show that the Veteran's memory loss included names of close relatives, own occupation, or own name.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence since May 8, 2008, including the Veteran's and appellant's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating.  

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran's 70 percent rating contemplates his functional impairment as well as his subjective complaints.  The Veteran exhibited suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  His disability was severe, but there was no evidence of total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 70 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran was service-connected for PTSD (70 percent) and tinnitus (10 percent).  Combined, these disabilities were ratable at 70 percent since May 8, 2008.  See 38 C.F.R. §§ 4.25; 4.26 (2013).  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met.  

The Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that he completed 8 years of grade school.  Regarding his work history, he had work experience as a welder, machinist, and salesperson.  He also had two years of training in machinist and welding work.  

The Veteran worked in both a manual labor occupation that involved welding and working with machines, as well as in a non-manual labor occupation involving sales.  Essentially, the medical evidence indicates that any work that involved contact with other people or would cause the Veteran to feel stress would not be feasible for him.  Given these constraints, it would have been difficult for the Veteran to engage in his prior occupations of sales and welding/machinist, or any comparable employment.  The Board acknowledges that the June 2011 VA examiner has opined that the Veteran was less likely than not unemployable due to his PTSD.  However, given the Veteran's educational background and work history, there is no evidence that he had any computer training or data entry skills that would be required at a desk job.  Moreover, because the Veteran's PTSD caused him to get irritable and have angry outbursts at other people at work, including customers, he would not have been able to work in any type of job that required customer contact or any type of job where he had to interact with other employees on a consistent basis.  Additionally, the Veteran was noted to be unable to tolerate stress due to his PTSD and had to in fact leave his job as a machinist because he could not handle the stress.  The June 2011 VA examiner also determined that the Veteran's PTSD would cause reduced productivity at work, absenteeism, and reduced concentration.  These are not practical limitations for someone engaged in substantially gainful employment.  Thus, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not had been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities. 

In summary, the Veteran had met the criteria for a TDIU, and the Board finds the Veteran's service-connected disabilities, considered together, rendered him unemployable.  Accordingly, entitlement to a TDIU is granted.
  

ORDER

An initial rating in excess of 70 percent for PTSD is denied.  

Entitlement to a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


